Case 3:20-cv-01260-FLW-LHG Document 6 Filed 05/05/20 Page 1 of 1 PageID: 106

                         UNITED STATES DISTRICT COURT
                          for the District of New Jersey [LIVE]
                                       Trenton, NJ


 QUICKEN LOANS INC.
                                    Plaintiff,
 v.                                                 Case No.: 3:20−cv−01260−FLW−LHG

 KENNETH E. GILLESPIE, et al.
                                    Defendant.



 Clerk, Superior Court of New Jersey
 Monmouth County Courthouse
 71 Monument Park
 Freehold, NJ 07728−1266
 State No: SWC−F−012154−19


 Dear Clerk of Court:
   Enclosed please find a certified copy of the Order remanding the above entitled
 matter to your Court.




                                                 Very truly yours,
                                                 William T. Walsh, Clerk
                                                 By Deputy Clerk, abr



 encl.
 cc: All Counsel
